Title: From George Washington to Major General William Heath, 22 February 1780
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Morris Town 22d Feby 1780
          
          I was yesterday informed that the enemy had removed their Horse from Staten to York Island—They had also some days ago, impressed all the Sleighs within their reach in Bergen and carried them over to New York, but they have returned them upon the melting of the snow. It should seem from this that they had had some enterprize in view which may not yet be totally laid aside. I have thought it prudent to communicate this intelligence to you, that you may put the advanced parties upon their Guard. I am &c.
        